DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On pages 7-9, reference numbers 400, 402, 404, 405, 406, 407, 408, 409, 410, 412, 414, 416, 418 and 420 are discussed in relation to Figure 4; however, none of the recited reference numbers appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, reference numbers 235 and 250 are shown, but fail to be mentioned in the Specification.
In Figure 3, reference number 310 is shown, but fails to be mentioned in the Specification.
In Figure 4, none of reference numbers shown, except for 101, are mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
On page 7, line 12, number 165 is used to reference the digital audio device and not the digital audio source. Please confirm if it should read digital audio device 130 or digital audio source 165.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the digital audio player" in the last line.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a digital audio player.
In claim 9, the recitation that the primary digital audio filed is transmitted to the digital audio device by the control circuit is indefinite, given the control circuit already captures the primary audio file in preceding claim 8 via the digital audio device; so how then can it then be transmitted to the digital audio device? Please clarify.
Claim 10 is indefinite given it is unclear how the sound capture device differs from the control circuit which captures sounds in preceding claim 8. Please clarify.
Claim 11 recites the limitation "the MIDI component" in line 7.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a MIDI component earlier in the claim language. The recitation of a MIDI component which follows this limitation should in fact precede this limitation.
Claim 11 further recites the limitation "the digital audio player" in the last line.  There is insufficient antecedent basis for this limitation in the claim, similar to that discussed in claim 1.
Claim 18 and 19 are rejected for similar reasons as discussed above in claims 9 and 10.
The remaining claims depend from and therefore include the rejected limitations discussed above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Minakuchi et al. (US 2003/0131721).
In terms of claim 1, Minakuchi et al. teaches a musical instrument comprising a hollow body (36, 37), a neck (23b) that extends form the hollow body (see Figures 2 and 3), a speaker (52a, 52b), a digital audio device (30, 55b) (see paragraph [0046]), wherein digital audio devices are any device that receive and process an audio signal, specifically communicating digital audio information, and a control circuit (signal processing system 55) (see Figure 6) coupled to the other components, wherein the components are externally positioned on the hollow body (see Figures 2 and 3).
As for claim 2, Minakuchi et al. teaches a MIDI component (55k) coupled to the control circuit (55) (see Figure 6 and paragraph [0048]).
As for claim 3, Minakuchi et al. teaches an electric tuner (55a, 55h) coupled to the control circuit (55) (see Figure 6).
In terms of claims 11 and 12, Minakuchi et al. teaches all the similar elements as discussed above in claims 1-3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Minakuchi et al. in view of Okulov et al. (5,191,350) and that which is well known in the art.
As for claim 4, Minakuchi et al. further teaches the control circuit having the ability to process internal signals (30, 53, 55k) and external signals (S13), but fails to explicitly teach the use of LEDs to display the internal and external signals. Okulov et al. teaches a similar acoustic device, having a hollow body (see Figure 1), a neck (20), a speaker (208, 96), a digital audio device (172), a control circuit (148, or central processor 88), and a MIDI component, wherein a display (128), such as LEDs, mounted on the neck, are used to visually display the audio. Therefore, adding a strip of LEDs to the neck of Minakuchi et al. for added visual display of the internal and external audio signals would have been obvious to one of ordinary skill at the time of the effective filing date.
Further, the Examiner takes Official Notice that the use of LEDs is old and well known in the illumination art.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to provide and LED light source in the system of Minakuchi et al. One would have been motivated since LEDs are recognized in the illumination art to have many desirable advantages, including reduced size, high efficiency, low power consumption, long life, resistance to vibrations, and low heat production, over other light sources.
As for claim 5, Minakuchi et al. further teaches an amplifier board (55d) coupled to the control circuit (55) (see Figure 6). Therefore, obviousness stands for the reasons cited above. 
As for claim 6, Minakuchi et al. further teaches the speaker (52a, 52b) coupled to the amplifier board (55d) (see Figure 6). Therefore, obviousness stands.
As for claim 7, Minakuchi et al. further teaches an effects board (55c) coupled to the control circuit (55) (see Figure 6). Therefore, obviousness stands.
As for claim 8, Minakuchi et al. further teaches the control circuit, by way of the digital audio device (i.e. pickup section 30), capturing sounds generated by the instrument (see Figure 6 and paragraph [0046]). Therefore, obviousness stands.
As for claim 9, Minakuchi et al. teaches receiving, through communication means (i.e. built in or external sound sources, see Figure 6), multiple audio signals. Therefore, obviousness stands.
As for claim 10, Minakuchi et al. further teaches the use of sound capture devices such as pickups (30) and percussion pads (53), coupled to the control circuit (55) (see Figure 6). Therefore, obviousness stands.
As for claims 13-19, Minakuchi et al., Okulov et al. and that which is well known in the art again teach all the similar limitations as discussed above in claims 4-10. Therefore, obviousness stands for the reasons cited above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patent to LaBarbera (6,441,293) and the WIPO publication to Warriner et al. (WO 00/54250).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        07/11/2022